Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río,
a la cual se une el Juez Asociado Señor Rivera Pérez.
Una mayoría de este Tribunal entiende que los daños sufridos por el Sr. Ricardo Nazario Acosta, a consecuencia de la investigación ilegal que en su contra llevara el Es-*817tado, son de carácter sucesivo, por lo que algunos de éstos no pueden recobrarse por razón de prescripción.
Por entender que los referidos daños son de naturaleza continua, disiento de ese aspecto de la sentencia que sus-cribe la mayoría.
HH
Ricardo Nazario Acosta (en adelante peticionario) tra-bajó en la Policía de Puerto Rico (en adelante Policía) desde 1968 hasta el 31 de mayo de 1985. Durante ese pe-ríodo ocupó varios cargos y su labor fue catalogada como excelente. Incluso, recibió varios premios y galardones por sus ejecutorias en el servicio y en el cumplimiento de su deber.
Entre septiembre y octubre de 1978 el peticionario formó parte de la escolta del entonces gobernador, Hon. Carlos Romero Barceló, razón por la cual se le identificó como afiliado al Partido Nuevo Progresista (en adelante P.N.P.).
Posteriormente, en agosto de 1981 el peticionario fungió como Director de la División de Drogas y Narcóticos de Ponce (en adelante División), posición desde la cual dirigió varias investigaciones internas. Entre éstas, el peticiona-rio intervino en una investigación que se llevó contra el Sr. Carlos J. López Feliciano —miembro activo del Partido Popular Democrático— a quien posteriormente designaron Superintendente de la Policía.(1) Asimismo, en agosto de 1984 promovió una investigación relacionada a la conducta del agente encubierto Juan A. González Hernández, a quien se le imputaba que “fabricaba” casos.
Luego de advenir en conocimiento de la referida inves-tigación, el agente González Hernández alegó que el 11 de *818septiembre de 1984 fue asaltado y agredido por narcotraficantes. Sin embargo, éste luego cambió su ver-sión de los hechos y adujo que quienes lo agredieron fueron unos agentes de la División, entonces dirigida por el peticionario. Dicho incidente se publicó en los medios noti-ciosos del país, lo que provocó que la Policía iniciara una investigación en contra del peticionario.
A raíz de ello, el 16 de noviembre de 1984 el Coman-dante del Area de Ponce, siguiendo instrucciones del Sr. Jorge L. Collazo Torres, entonces Superintendente de la Policía, relevó al peticionario de sus funciones y lo trasladó al Negociado de Asuntos Criminales en el Cuartel General de Hato Rey en San Juan, hasta tanto concluyera la inves-tigación sobre lo publicado en los medios.(2) Luego del tras-lado, el peticionario no retuvo ni sus funciones ni su puesto.
El peticionario presentó dos mociones de reconsidera-ción de la referida orden de traslado, las cuales fueron de-negadas el 12 de diciembre de 1984 y el 15 de abril de 1985. El Negociado de Servicios de Inspección y Asuntos Disciplinarios explicó que su negativa respondía a que ha-bía comenzado una investigación en contra del peticionario en relación con la información publicada en los medios.
En el ínterin, el peticionario recibió una carta de la Es-cuela de Derecho de la Universidad Católica de Puerto Rico el 21 de noviembre de 1984, mediante la cual le noti-ficaron la suspensión de todo trámite relacionado con su solicitud de admisión hasta tanto culminara la investiga-ción que la Policía llevaba en su contra.
Vencido el término original conferido para realizar la susodicha investigación, el 8 de enero de 1985 la Policía solicitó una prórroga ante la Comisión de Investigación, Procesamiento y Apelación (en adelante C.I.P.A.). La *819C.I.P.A. le concedió a la Policía hasta el 21 de febrero de 1985 para concluirla. Transcurrido el término de la pró-rroga, y en vista de que se mantenía inconclusa la investi-gación administrativa en su contra, el peticionario se vio forzado a presentar su renuncia el 13 de mayo de 1985, efectiva el 31. El peticionario alegó que el motivo de su renuncia fue el haber sido relevado de sus funciones, de-gradado, marginado y sometido a una investigación admi-nistrativa durante nueve meses, situación de incertidum-bre que le afectó su estado emocional y personal.(3)
En vista de que su renuncia aún no había sido aceptada, a pesar de haber transcurrido más de dos meses desde su efectividad, el 8 de agosto de 1985 el peticionario le solicitó por escrito al entonces Superintendente de la Policía, Ledo. Andrés García Arache, que aceptara su renuncia. El 28 del mismo mes, éste le informó que la renuncia había sido re-ferida a la Oficina de Asuntos Legales de la Policía. No obstante, ésta nunca fue aceptada.(4)
Así las cosas, el 9 de septiembre de 1985 el peticionario le notificó al Superintendente que se había mudado al es-tado de Alaska, de donde regresó al año siguiente.
De vuelta en Puerto Rico, el peticionario solicitó una licencia para tener y poseer armas de fuego, la cual fue denegada por el Superintendente el 5 de abril de 1986. Dicho funcionario fundamentó su denegatoria en la pen-dencia de la investigación administrativa en contra de aquél. No obstante, el 6 de octubre de ese mismo año el Tribunal de Primera Instancia (en adelante TPI) le ordenó al Superintendente otorgarle al peticionario la licencia solicitada. Posteriormente, éste solicitó la expedición de una licencia de portación de armas, la cual también le fue concedida por ese tribunal mediante Resolución de 26 de junio de 1987.(5)
*820Finalmente, el 15 de octubre de 1986 el peticionario le solicitó formalmente al entonces Superintendente —Carlos López Feliciano— el retiro de su renuncia para reingresar a la Policía, pero su solicitud tampoco fue contestada.(6)
Así las cosas, el 15 de diciembre de 1988 el peticionario, su esposa Irene Pomales Franco y la sociedad legal de ga-nanciales compuesta por ambos (en adelante los deman-dantes) incoaron un pleito en daños y perjuicios ante el TPI contra, entre otros, el Estado Libre Asociado de Puerto Rico (Cuerpo de la Policía de Puerto Rico) y varios de sus funcionarios, incluyendo las tres personas que ocuparon el puesto de Superintendente hasta la fecha de la presenta-ción de la demanda (en adelante demandados).(7) Alegaron que los demandados actuaron ilegal e inconstitucional-mente, motivados por el hecho de que el peticionario es-taba afiliado al P.N.P.; que éstos se negaron a aceptar su *821renuncia y el retiro de ésta; que la Policía fue negligente al extender indefinidamente la investigación administrativa en su contra; que era objeto de persecución e investigación ocasionándole un daño continuo; que como resultado de dichos actos se le negó al peticionario el ingreso a institu-ciones educativas, y que los actos de los demandados in-fringieron el Reglamento de la Policía, la Ley de Personal del Servicio Público de Puerto Rico, la Ley de Derechos Civiles Federal y las Constituciones de Puerto Rico y Esta-dos Unidos.
El E.L.A. presentó una moción de desestimación ale-gando que la demanda estaba prescrita, la cual fue dene-gada por el TPI. Tras la presentación de varios escritos, y escuchada la prueba testifical, dicho foro dictó sentencia mediante la cual estableció que el peticionario fue discri-minado por razones políticas y obligado a renunciar contra su voluntad. Concluyó, además, que el peticionario perma-neció en un “limbo administrativo” durante más de doce años, lo que le impidió disfrutar de los beneficios e ingresos a los cuales tenía y tiene derecho. Añadió que esta situa-ción le ocasionó al peticionario “daños continuos [sic] y per-manentes a su reputación y vida personal”(8) y que los de-mandados fueron negligentes al extender indefinidamente la investigación administrativa. Como resultado, condenó a los demandados, en su carácter oficial y personal, a pa-garle solidariamente a los demandantes la suma de $75,000 por los daños sufridos, más las sumas acumuladas por concepto de licencia de vacaciones y enfermedad, apor-taciones al Sistema de Retiro, la mesada y el salario dejado de percibir.
Inconforme, el E.L.A. recurrió ante el Tribunal de Cir-cuito de Apelaciones (en adelante TCA). El TCA revocó la sentencia del TPI por entender que la acción por despido injustificado estaba prescrita, decisión que revocó la conce-sión de daños por motivo de discrimen político, los salarios dejados de percibir y la mesada. También dejó sin efecto la concesión de daños causados como consecuencia de la ne-*822gligencia del Estado al no archivar la investigación en contra del peticionario. Sin embargo, le ordenó al E.L.A. el pago por concepto de licencia de vacaciones y enfermedad acumuladas, la devolución de las aportaciones al Sistema de Retiro y a las cuotas a la Asociación de Empleados del E.L.A. Por último, devolvió el caso al TPI para que se de-terminaran aquellos daños sufridos por los demandantes, al amparo del Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, que no habían prescrito, y que fuesen producto de la investigación administrativa de la cual fue objeto el peticionario.
De ese dictamen, los demandantes recurren ante nos para hacer los siguientes señalamientos, a saber:
1. Si el Tribunal de Circuito de Apelaciones cometió error al determinar que la causa de acción [sic] presentada por los de-mandantes-peticionarios está prescrita.
2. Si el Tribunal de Circuito de Apelaciones cometió error al revocar la concesión [sic] de daños por razón del discrimen político y la perdida [sic] de ingresos mas [sic] la cantidad concedida por concepto de mesada y el pago del salario dejado de de [sic] recibir por el demandante-peticionario, Ricardo Na-zario Acosta. Petición de certiorari, págs. 7-8.
Expedimos auto de certiorari mediante Resolución de 26 de febrero de 1999.
[ — i HH
A. Prescripción y la acción torticera
El propósito de la prescripción de las acciones es fomen-tar el pronto reclamo de los derechos, así como procurar la tranquilidad del obligado contra la eterna pendencia de una acción civil en su contra. Cintrón v. E.L.A., 127 D.P.R. 582, 588 (1990). Del mismo modo, la prescripción es un derecho sustantivo que opera para evitar litigios difíciles de adjudicar por la antigüedad de las reclamaciones. Culebra Enterprises Corp. v. E.L.A., 127 D.P.R. 943, 950 (1991). Sin embargo, hemos reiterado que ninguno de estos intere-*823ses es absoluto, y deben ser aquilatados por los tribunales en su justa proyección. Santiago v. Ríos Alonso, 156 D.P.R. 181, 189 (2002); Colón Prieto v. Géigel, 115 D.P.R. 232, 243 (1984).
Conforme al Art. 1868 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5298, las acciones para exigir responsabi-lidad civil extracontractual al amparo del Art. 1802, supra, prescriben al año desde que el agraviado conoce de la exis-tencia del daño.(9) Véase De León v. Caparra Center, 147 D.P.R. 797 (1999). En cuanto al momento en que se co-mienza a computar dicho término, el Art. 1869 (31 L.P.R.A. sec. 5299), dispone que “el tiempo para la prescripción de toda clase de acciones, cuando no haya disposición especial que otra cosa determine, se contará desde el día en que pudieran ejercitarse”. De acuerdo con este articulado, he-mos adoptado en nuestra jurisdicción la teoría cognoscitiva del daño, la cual postula que el término prescriptivo co-mienza a transcurrir cuando el reclamante tuvo conoci-miento del agravio, pues es entonces cuando surte efectos jurídicos, ya que puede alegarse y reclamarse la indemni-zación correspondiente. Allende Pérez v. García, 150 D.P.R. 892, 903 (2000).
Sin embargo, hemos pautado una trayectoria flexible en cuanto al cómputo de dicho término, al reconocer que éste debe comenzar a contarse (además de cuando se tiene co-nocimiento del daño) cuando el reclamante conoce los ele-mentos necesarios para ejercitar efectivamente su causa de acción. Santiago v. Ríos Alonso, supra, pág. 189; Padín v. Cía. Fom. Ind., 150 D.P.R. 403 (2000); Vega v. J. Pérez & *824Cía., Inc., 135 D.P.R. 746 (1994). Asimismo, hemos estable-cido que “la prescripción no es una figura rígida sino que la misma admite ajustes judiciales, según sea requerido por las circunstancias particulares de los casos y la noción so-bre lo que es justo”. (Énfasis en el original.) Santiago v. Ríos Alonso, supra, pág. 190. Véanse: Maldonado v. Russe, 153 D.P.R. 342 (2001); Padín v. Cía de Fom. Ind., supra; Vega Lozada v. J. Pérez & Cía., supra.
Ahora bien, la prescripción toma unos contornos parti-culares cuando se trata de casos en los cuales se han cau-sado daños continuados. Por su pertinencia al caso de autos, es menester definir y discutir dicho tipo de daños, así como determinar cómo se afecta el modo en que se computa el término prescriptivo de la acción torticera aplicable.
B. Término prescriptivo y daños continuados
Al dilucidar el concepto de “daños continuados”, hemos adoptado la definición que los identifica como
"... aquellos producidos por uno o más actos culposos o ne-gligentes imputables al actor, coetáneos o no, que resultan en consecuencias lesivas ininterrumpidas, sostenidas, duraderas sin interrupción, unidas entre sí, las cuales al ser conocidas hacen también que se conozcan —por ser previsible— el carác-ter continuado e ininterrumpido de sus efectos, convirtién-dose, en ese momento, en un daño cierto compuesto por ele-mentos de daño actual (aquel [sic] que ya ha acaecido), y de daño futuro previsible y por tanto cierto. (Enfasis suplido.) Santiago v. Ríos Alonso, supra, pág. 190. Véase Galib Frangie v. El Vocero de P.R., 138 D.P.R. 560, 575 (1995).
Al analizar esta definición, podemos identificar tres ele-mentos prominentes y distintivos de este tipo de daño. Pri-meramente, que la serie de daños tienen que derivarse de un acto culposo (o varios) imputable a un mismo actor.(10) *825Este primer elemento coloca dentro del concepto de daños continuados la situación en la que un acto culposo atribui-ble a cierta persona o entidad es la causa próxima de una serie de daños resultantes. En otras palabras, que los da-ños en cuestión tienen una causa común.
En segundo lugar, además de ser el resultado de una causa común, los daños continuados se manifiestan ininte-rrumpidamente y tienen unidad entre sí. Mientras que el elemento de no interrupción se explica por sí mismo, el requisito de unidad supone inexorablemente que cada daño esté relacionado al otro, esto es, que no sean indepen-dientes uno de otro. Según la doctrina, la relación que tiene que existir entre dichos daños es más de naturaleza que de rasgo, grado o calidad. Por lo tanto, si una serie de daños se derivan de un mismo acto, tiene que concluirse que están unidos y se relacionan por ser la consecuencia de una misma conducta o acto lesivo.
Tercero, el daño continuado supone la existencia de da-ños “actuales” junto a otros que, aunque aún no se verifi-can, son “previsibles”; es decir, que todos los daños en cues-tión son “ciertos”. Al explicar esto, la doctrina expresa que es “cierto” aquel daño “cuya existencia se conoce o es razo-nablemente previsible, aunque no sea posible fijar con exac-titud su extensión, magnitud, y valoración”. (Énfasis suplido.) H.M. Brau del Toro, Los daños y perjuicios extra-contractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. II, Cap. X, pág. 642.(11) Por lo tanto, los daños son ciertos si al conocer la parte afectada la natura-leza de los agravios ya experimentados, y constatar que éstos tienen un patrón, que éstos están unidos entre sí por ser el resultado de una misma causa, la víctima comprende *826y puede razonablemente prever que de mantenerse vigente dicha causa, continuará sufriendo daños de la misma na-turaleza hasta tanto ésta no cese.(12)
Esta conclusión, basada en la interrelación de los tres elementos discutidos, es compatible con nuestros precedentes. A esos efectos, en Capella v. Carreras, 57 D.P.R. 258 (1940), reconocimos que la obstrucción de una vía pública, generada por la construcción de una verja, re-presentaba un daño continuado. Resolvimos así toda vez que “se trata de daños y perjuicios causados por actos con-tinuos que están latentes hasta que cesa la causa que los genera”. (Énfasis suplido.) Capella v. Carreras, supra, pág. 266.(13)
Asimismo, en Arcelay v. Sánchez, 77 D.P.R. 824, 838 (1955), al reconocer como continuos aquellos daños genera-dos por los ruidos y pestes que producía una planta pas-teurizadora, expresamos que
... ese principio [continuidad del daño] no descansa en la na-turaleza intrínseca del perjuicio ocasionado por la perturba-ción, y sí en el carácter continuo o progresivo de la causa que lo origina, que renueva constantemente la acción dañosa. (Enfa-sis suplido.)
Empleamos este mismo raciocinio en Seda v. Miranda Hnos. & Co., 88 D.P.R. 355 (1963), cuando reconocimos la naturaleza continua de los daños ocasionados por una fá-brica que despedía humos y ruidos.
Del mismo modo, en Santiago v. Ríos Alonso, supra, pág. 192, concluimos que
... una causa de acción fundamentada en unos incidentes *827repetidos, de maltrato físico y emocional, que provocan los ale-gados daños y perjuicios reclamados constituye una modali-dad de daños continuados. (Énfasis suprimido.)
Apoyamos lo resuelto bajo el razonamiento de que
[e]ste tipo de daños es provocado por una serie de actos cuyo efecto neto es precisamente mantener a la víctima en un cír-culo vicioso de maltrato. Es por ello que los actos de maltrato físico, emocional y sicológico componen un cuadro de daños que, unidos, van encadenándose para producir el efecto neto del maltrato y así, en dicha circunstancia, el último daño acae-cido forma parte de ese ciclo de maltrato y genera la causa de acción por éste y por los actos de maltrato anteriores compo-nentes del referido patrón de violencia. (Énfasis suprimido.) Santiago v. Ríos Alonso, supra, pág. 192.
Resulta evidente de los casos citados que, al hacer la determinación de daños continuados, nos enfocamos más en la causa de los daños —y el estado psicológico y anímico que ésta generó sostenidamente a lo largo de su existencia— que en cada evento dañoso en particular.
Por otro lado, en cuanto al cómputo del término pres-criptivo en casos de daños continuados, hemos apuntado a que la postura más aceptada por la doctrina es aquella que “ha declarado con carácter general que ... [el] plazo de prescripción comienza en el momento de la producción del resultado definitivo”. Véase e.g. Sánchez et al. v. A.E.E., 142 D.P.R. 880, 921 (1997),(14) citando a Fernando Reglero Campos, en M. Albaladejo, Comentarios al Código Civil y *828compilaciones forales, Madrid, Ed. Edersa, 1994, T. XXV, Vol. 2, págs. 454-464.
Lo anterior nos lleva a cuestionarnos, ¿cuándo se veri-fica el llamado resultado definitivo? Entendemos que por estar los daños continuados inexorablemente atados a la causa que la origina, el conocimiento definitivo de los que-brantos ocasionados se verifica el día que cesa la fuente de éstos, ya que mientras ésta exista, y por ende sean previsi-bles más daños relacionados a ella, no cabe hablar de re-sultado definitivo”. Vigente aún la causa de los daños, el afectado sólo puede conocer los daños ciertos ya verifica-dos, mas no aquellos que, aunque previsibles, no son toda-vía propiamente evaluables en toda su extensión, magni-tud y valoración. (15)
*829Resolvimos de ese modo en Santiago v. Ríos Alonso, supra, opinión en la que concluimos que el cese definitivo de la conducta culposa, generadora de la serie de daños, es el momento en que se comienza a contar el término prescriptive de la causa de acción. Atemperando el raciocinio a la situación de violencia doméstica que se dilucidaba, expre-samos que
... los actos de maltrato físico, emocional y sicológico compo-nen un cuadro de daños que, unidos, van encadenándose para producir el efecto neto del maltrato y así, en dicha circunstan-cia, el último daño acaecido forma parte de ese ciclo de mal-trato y genera la causa de acción por éste y por los actos de maltrato anteriores componentes del referido patrón de violencia. (Enfasis suplido y en el original) Santiago v. Ríos Alonso, 156 D.P.R. 181 (2002).
Esa conclusión también es compatible con lo resuelto en Capella v. Carreras, supra, pág. 265, ocasión en la que re-chazamos un planteamiento de prescripción, por haberse instado la demanda pasado el año del comienzo de la con-ducta lesiva, “toda vez que en la fecha que se inició el pleito, todavía existía el obstáculo o perturbación que dio lugar a la causa de acción”.
Por lo tanto, mientras sean previsibles más daños deri-vados del acto culposo en cuestión, por no haberse descon-tinuado aún dicha conducta, no existe resultado definitivo y el término prescriptivo no comienza a transcurrir.
Conforme a este marco jurídico, resolvemos la contro-versia de autos.
rH HH I
La investigación que el Estado condujera en contra del peticionario comenzó en noviembre de 1984. Ésta se man-*830tuvo abierta indefinidamente luego de transcurrida la pró-rroga otorgada por la C.I.P.A., la cual venció el 21 de fe-brero de 1985. Entendemos que hasta ese momento el Estado estaba en pleno derecho de investigar al peticionario. Sin embargo, una vez vencido el plazo y la prórroga, el Estado tenía dos cursos a seguir: (1) presentar cargos o (2) dar por terminada la investigación. Así pues, concluimos que al mantener inconclusa de manera indefi-nida la referida investigación, más allá de los plazos legal-mente conferidos, el Estado incurrió en conducta culposa.
La mayoría reconoce que el mantener inconclusa la in-vestigación representó una instancia de discrimen ilegal.(16) Sin embargo, conceptualiza los daños dimanantes de ésta como sucesivos, por lo que aquellos que ocurrieron antes del año anterior a que el peticionario presentara su demanda están prescritos. Diferimos de esa conclusión.
Nos encontramos ante un caso de daños continuados. Entendemos que la situación de autos no presenta una se-rie de daños aislados e independientes. Por el contrario, los agravios sufridos por el peticionario están interconectados, teniendo como denominador común la investigación que el Estado mantuvo abierta, de forma ultra vires, por alrede-dor de doce largos años. Las angustias que generó en el peticionario la mera pendencia de una investigación en su contra fueron de carácter ininterrumpido mientras ésta se mantuvo ilegalmente abierta. Su sola existencia indefi-nida, ya vencidos los términos legalmente conferidos para finiquitarla, provocó en éste inquietud y aprehensión. (17)
Ese continuo desasosiego en ocasiones se combinó con otras consecuencias más tangibles, como lo fueron las si-tuaciones en que el peticionario no pudo tener acceso a *831servicios, puestos, licencias y derechos para los que cualificaba. La mayoría, por el contrario, consideró única-mente como daños estas instancias en que la conducta cul-posa del Estado resultó en consecuencias lesivas más par-ticularizares, y obvió los daños dimanantes de las angustias mentales sostenidas que generó la mera existen-cia indefinida de la investigación. De este modo, todos los daños que generó en el peticionario la investigación inde-finida tienen que considerarse como una unidad, ya que la conducta ilegal del Estado fue la causa próxima de ellos. El resolver que éstos son independientes entre sí es obviar que todos son el resultado de la misma conducta.
Al igual que una cloaca pestilente, una chimenea que despide gases constante e ininterrumpidamente, y una re-lación caracterizada por un círculo de abusos y vejámenes, el patrón de discrimen por parte del Estado, proyectado y manifiesto a través de una investigación ilegal de vigencia indefinida, es un daño continuo que se va renovando reiteradamente. Por ende, los daños que genera la aper-tura de dicha investigación sólo pueden conocerse, cualifi-carse y cuantificarse de manera definitiva al ésta cesar de manera concluyente. Es en ese momento que el reclamante conoce todos los elementos necesarios para llevar adecua-damente su acción, ya que es entonces cuando conoce el “resultado definitivo” del proceso investigativo ilegal al que fue sujeto.
Por consiguiente, el peticionario presentó su demanda a tiempo, toda vez que a la fecha en que tomó dicha acción la Policía aún mantenía vigente su conducta ilegal,(18) por lo que todavía no se podía conocer el “resultado definitivo” de la acción discriminatoria del Estado. Al presentar su de-*832manda, el peticionario sólo conocía que sus daños tenían un patrón y que a base de éste podía prever que, de conti-nuar pendiente la investigación, existía una posibilidad ra-zonable de sufrir daños de la misma naturaleza.
El tribunal recurrido aplicó de manera muy restrictiva el término prescriptivo, sin reconocer que los actos ante sí eran de carácter continuado. Al así actuar, obvió que los postulados que regulan a dicha figura no son absolutos, sino que ésta debe aplicarse en su justa proyección y en atención a los propósitos que persigue.(19) Como expresára-mos en Santiago v. Ríos Alonso, supra, pág. 193, al hacer un señalamiento a esos mismos efectos:
[E]l tribunal de instancia le imprimió un criterio extrema-damente objetivo al cómputo del término prescriptivo [,] ya que sólo consideró la fecha en que, según una deposición, la agra-viada alegadamente supo que el demandado le había causado un daño, considerando exclusivamente la fecha de los alegados actos de agresión. Sin embargo, no consideró el patrón de con-ducta de daño emocional o sicológico alegado en la causa de acción. (Énfasis suprimido.)
En suma, la investigación del Estado, que se mantuvo vigente indefinida e ilegalmente, constituyó una espada de Damocles para el peticionario. En consecuencia, los daños que de ella se derivaron son continuados.
*833IV
Por los fundamentos que anteceden, concluimos que los daños sufridos por el peticionario son continuados, toda vez que éstos exhibían unidad entre sí en cuanto se deri-vaban de un acto culposo en común; acto que se sostuvo ininterrumpida e indefinidamente por doce años, lo cual produjo consecuencias lesivas de igual naturaleza. Por lo tanto, resultaba previsible que mientras no se corrigiera la causa de los daños, ésta continuaría ocasionándole perjui-cios al peticionario.
Asimismo, mientras existía la posibilidad de daños fu-turos atribuibles a dicha causa y éstos fueran previsibles, no cabía hablar de “resultado definitivo”, por lo que no co-menzó a transcurrir el término prescriptivo de la causa de acción del peticionario.
En atención a ello, modificaría la sentencia del TCA para puntualizar que la causa de acción en daños por la investigación que en contra del peticionario llevara la Po-licía por doce años, no está prescrita. Por no ser éste el criterio de la mayoría, disiento.

 Según el peticionario, el señor López Feliciano, una vez designado Superin-tendente, aprovechó la oportunidad para actuar discriminadamente contra su persona por motivos políticos y personales.


 Nótese que el traslado se ordenó pocos días después de celebrarse las elec-ciones generales en Puerto Rico, pero transcurridos dos meses desde el alegado inci-dente que lo provocó.


 Véase Apéndice, pág. 26.


 Véase Apéndice, pág. 68.


 Íd.


 En 1989, con posterioridad a la presentación de la demanda, el peticionario le solicitó a la Policía la expedición de una licencia de detective privado. El 23 de abril de 1992, aproximadamente tres años más tarde y luego de múltiples gestiones sobre el estado de su solicitud, se la denegaron debido a la referida investigación y a que el peticionario aún figuraba como miembro activo de la Policía. No obstante, dicha licencia le fue concedida el 4 de febrero de 1993.
Además, en 1989 el peticionario solicitó de la Asociación de Empleados del E.L.A. la liquidación de sus ahorros y dividendos, el dinero perteneciente al Sistema de Retiro de los Empleados del Gobierno de Puerto Rico y sus instrumentalidades (en adelante Retiro) y la liquidación de las licencias de vacaciones y enfermedad acumuladas. El 28 de septiembre de 1989, dicha entidad le denegó el reembolso solicitado debido a la susodicha investigación administrativa. Véase Apéndice, pág. 68.


 Nótese, que los demandantes actuaron correctamente al acudir directamente al foro judicial para reclamar daños y perjuicios por violación a sus derechos civiles. La Ley Núm. 5 de 14 de octubre de 1975, conocida como la Ley de Personal del Servicio Público de Puerto Rico (en adelante Ley de Personal), 3 L.P.R.A. see. 1301 et seq., no faculta a la Junta de Apelaciones del Sistema de Personal (en adelante J.A.S.A.P.) a responsabilizar civilmente a las agencias administrativas que violen los derechos estatutarios o constitucionales de empleados públicos. La Sec. 7.17 de la Ley de Personal, 3 L.P.R.A. see. 1397, sólo le concede a J.A.S.A.P. la facultad de ordenar la reinstalación y el pago de los haberes dejados de percibir por los emplea-dos públicos.
Además, como excepción a la regla general de que J.A.S.A.P. posee jurisdicción primaria en asuntos relativos al principio de mérito, este Tribunal ha reconocido que ante una violación de derechos civiles de un empleado, éste no tendrá que acudir en primera instancia ante el foro administrativo. Cintrón v. E.L.A., 127 D.P.R. 582, 594-595 (1990); Delgado Rodríguez v. Nazario de Ferrer, 121 D.P.R. 347, 356-357 (1988).


 Véase Apéndice, pág. 28.


 Igualmente, en Olmo v. Young & Rubicam of P.R., Inc., 110 D.P.R. 740, 742 (1981), establecimos que las acciones instadas en virtud de la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 146), y aquellas en las que se reclaman daños y peijuicios al amparo de la Ley de Derechos Civiles de Puerto Rico, 1 L.P.R.A. secs. 13-18, tienen un término prescriptivo de un (1) año. Resolvimos de ese modo por entender que, al igual que las acciones indemnizatorias de tipo general, las acciones por violación de derechos humanos deben incoarse y dilucidarse con prontitud. Ello debido a que no sólo existe un interés de la parte agraviada, sino que también existe un vital interés público de que este tipo de pleitos se ventilen prontamente, en be-neficio del bienestar colectivo.


 Sobre este aspecto véase Agosto v. Mun. de Río Grande, 143 D.P.R. 174, 184-185 (1997).


 El citado tratadista habla de que el daño tenga “una existencia real, o al menos, una probabilidad suficiente de que exista”. (Énfasis suplido.) Brau del Toro, op. cit., pág. 642.


 Por ende, si los daños futuros no son previsibles, éstos pueden ser sucesivos, mas no continuados.


 El Tribunal distinguió este caso de Colls v. Municipio de Lares, 23 D.P.R. 866 (1916), al expresar que “[a]quí los daños reclamados resultaron no sólo de la construcción de la cerca suprimiendo la calle si que [sic] del mantenimiento de la cerca que prácticamente arruinó la propiedad de las demandantes. Se trata, como dijimos, de una perturbación continuada”. (Énfasis suplido.) Capella v. Carreras, 57 D.P.R. 258, 271 (1940).


 En el citado caso, que atendía una situación de discrimen en el empleo en modalidad de hostigamiento sexual, la opinión concurrente emitida por la Juez Aso-ciada Señora Naveira de Rodón también reconoció los principios que aquí establece-mos, al expresar que
“[e]n estos casos [patrón de hostigamiento sexual] la atención principal debe recaer sobre el ambiente que ha producido la conducta y no sobre cada acto por separado. El término prescriptive en acciones por la creación de un ambiente hostil de trabajo debe comenzar a decursar desde que cese dicho ambiente. Esta norma reconoce que el término prescriptivo por lo creación de un ambiente hostil debe comenzar a decursar cuando se disipan las circunstancias que podrían entorpecer el ejercicio de la acción. La norma tampoco perjudica indebidamente al patrono, puesto que en la medida en que esté presente el ambiente hostil éste tendrá la oportunidad de conocer los hechos y tratar de remediarlos.” (Énfasis suplido.) Sánchez et al. v. A.E.E., 142 D.P.R. 880, 913 (1997).
*828Véase, además, Carlos Irizarry Yunque, Responsabilidad Civil Extracontrac-tual, 4ta ed., San Juan, Facultad de Derecho de la Universidad Interamericana de Puerto Rico, 2000, pág. 780, quien al discutir el caso de Sánchez et al. v. A.E.E., 142 D.P.R. 880, 921 (1997), expresa que
“[a] mi juicio se crea un ambiente hostil en el empleo mediante hostigamiento sexual que constituye a su vez un patrón de conducta continua, se crea en el em-pleado la aprehensión de que en cualquier momento puede ser objeto de esa conducta ofensiva. ... No me parece que cada acto de hostigamiento deba considerarse como un acto aislado y que por tanto surja una causa de acción separada con cada acto de hostigamiento.”


 Esta posición es la predominante en España. A modo de comparación, véase lo expresado por Reglero Campos, al citar distintas sentencias del Tribunal Supremo español, a los efectos de que:
... “[N]o resultando siempre fácil determinar en la práctica cuándo se produce o ha producido ese ‘definitivo resultado’ que en relación con el concepto de daños con-tinuados se nos ofrece como algo vivo, latente y conectado precisamente a la causa originadora y determinante de los mismos, que subsiste y se mantiene hasta su ade-cuada corrección ....
“... ha de entenderse que en estos casos el dies a quo del plazo de la prescripción no es el de la fecha de la ocurrencia del accidente, sino aquel momento en que se alcanza el conocimiento por modo cierto de los quebrantos definitivamente ocasionados.” (Énfasis en el original suprimido y énfasis suplido.) M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Edersa, 1994, T. XXV, Vol. 2, pág. 460.
Puig Brutau también discute la teoría del “resultado definitivo”, citando senten-cias del Tribunal Supremo español que lo definen como “el momento en que es cono-cido cuantitativamente el total resultado dañoso”. (Énfasis suplido.) J. Puig Brutau, Caducidad, Prescripción Extintiva y Usucapión, 3ra ed., Barcelona, Ed. Bosch, 1996, pág. 79. Véase, además, S. de 24 de junio de 1993, Núm. 5381, LIX (Vol. III) Reper-torio de Jurisprudencia 6862; S. de 24 de mayo de 1993, Núm. 3727, BIX (Vol. II) Repertorio de Jurisprudencia 4743; S. de 27 de junio de 1990, Núm. 4900, LVTI (Vol. *829IV) Repertorio de Jurisprudencia 6495; S. de 25 de junio de 1990, Núm. 4889, LVII (Vol. IV) Repertorio de Jurisprudencia 6477; S. de 24 de octubre de 1988, Núm. 7636, LV (Vol. V) Repertorio de Jurisprudencia 7495; S. de 29 de noviembre de 1982, Núm. 6936, XLIX (Vol. III) Repertorio de Jurisprudencia 4535.


 La mayoría expresa en su ponencia que “[n]o está en controversia si Nazario Acosta fue discriminado por razones políticas. Lo que nos corresponde resolver es si dicha acción está prescrita”. Opinión mayoritaria, pág. 810.


 De hecho, el codemandado Jorge L. Collazo Torres expresó que “para un policía estar bajo investigación administrativa era un San Benito, o sea, algo suma-mente oneroso contra la persona investigada”. Véase Apéndice, pág. 67.


 De hecho, el Estado mantuvo abierta la investigación hasta mucho después de presentada la demanda, lo que nos parece insólito. Su contumacia provocó angus-tias e inestabilidad en el peticionario por más de una década, además de que resultó en que la Policía no le concediera a éste la licencia de detective privado, y que la Asociación de Empleados del E.L.A. le denegara el desembolso del dinero pertene-ciente a las aportaciones al retiro y la liquidación tanto de sus ahorros y dividendos, como de las licencias de vacaciones y enfermedad. Véase esc. 4.


 Si uno de los propósitos de la prescripción es procurar la tranquilidad del obligado ante la eterna pendencia de una acción en su contra, Cintrón v. E.L.A., supra, pág. 588, no veo la razón para proteger a los demandados en este caso, ya que si éstos mantuvieron abierta la investigación incluso luego de presentada la de-manda del peticionario, se entiende que éstos provocaron su propia inestabilidad al reafirmarse en su conducta ilegal. Del mismo modo, por mantenerse vigente dicha conducta, no existía el riesgo de que se dificultase la adjudicación por la antigüedad de las reclamaciones, como tampoco el de que los obligados advinieran en estado de indefensión. Ciertamente, en la medida en que se mantenía vigente la conducta ilegal, los demandados tenían la oportunidad de conocer los hechos y tratar de remediarlos. Véase Sánchez v. A.E.E., supra, págs. 913-914.